We think that the petition in the instant case, in effect, alleges that the labor and articles set forth in the account sued for were purchased, or, in the language of the plaintiff's petition, were "solicited and authorized to be furnished" by F. M. Jones to be used in the joint business or adventure in question of F. M. Jones and Leo T. Barber; and that the authority of F. M. Jones to purchase these articles for himself and Barber arose, under the allegations of the petition, from the fact that Jones and Barber were engaged in the joint business or adventure in question, and that they were partners. Under this construction of the plaintiff's petition, the instant case is controlled by Barber v.  Smith, 69 Ga. App. 624 (26 S.E.2d 478). Following the ruling in that case, the court below did not err in overruling Barber's general demurrer to the petition, but did err in dismissing his plea of no partnership for want of prosecution.
Judgment reversed. Broyles, C. J., and Gardner, J., concur.
                       DECIDED SEPTEMBER 29, 1943.